 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DONALD TREMAYNE BRITTON,                      Case No. 1:18-cv-00848-AWI-JDP
12                       Plaintiff,                ORDER GRANTING DEFENDANT’S
                                                   REQUEST TO VACATE THE DISCOVERY
13                       v.
                                                   AND SCHEDULING ORDER
14   COMPAS,
                                                   ECF Nos. 25, 18
15                       Defendant.
                                                   AMENDED ORDER DENYING THE
16                                                 MOTION FOR A PROTECTIVE ORDER AS
                                                   MOOT
17
                                                   ECF No. 21
18

19

20            Defendant’s request to vacate the discovery and scheduling order is granted. ECF Nos. 25

21   and 18. The court will issue a new discovery and scheduling order, if necessary, once a final

22   ruling is made on the pending motion for summary judgment. Defendant’s motion for a

23   protective order, ECF No. 21, is denied as moot.

24
     IT IS SO ORDERED.
25

26
     Dated:      February 6, 2020
27                                                      UNITED STATES MAGISTRATE JUDGE
28
 1

 2   No. 205.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                2
